Irvine, C.
This was an action by the appellant against the appellee to quiet title to a tract of land in Saunders county. The plaintiff claimed title by adverse possession only. There was a finding and decree for the defendant. The brief of the appellant does not call attention to any specific errors, but is addressed generally to the argument that the findings were contrary to the evidence. The findings have sufficient support from the evidence on at least two grounds: First, there is sufficient evidence to justify the trial court in finding that there, was an interruption of the plaintiff’s possession; in other words, that the plaintiff did not show continuous possession for the statutory period. Second, there is evidence justifying the trial court in finding that the plaintiff’s possession was not adverse, but was permissive in its character for a portion of the period at least. The evidence we refer to is that the agent of Butt, the true owner, made an arrangement with plaintiff whereby plaintiff was to have the use of the land in consideration of his *221paying the taxes thereon, and that plaintiff’s occupancy was by virtue of that arrangement; that is, as a tenant of Butt, and not as one holding adversely to him. Such a permissive occupancy does not establish title by adverse possession. (Smith v. Hitchcock, 38 Neb., 104).
Judgment affirmed.